Citation Nr: 1316888	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-37 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne, claimed as due to in-service exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy, claimed as due to in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran did not request a hearing before the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2012).  

The Veteran essentially claims that he developed a skin disorder, which he describes as chloracne, that is related to exposure to herbicides during service in Vietnam.  In addition, he claims to have developed a weakness in the legs, and numbness, tingling, and motor weakness in the arms, due to in-service herbicide exposure.  The Veteran's service treatment records contain notations indicating that the Veteran served in Vietnam during the Vietnam War.  

Reviewing the evidence of record regarding the Veteran's claimed skin disorder, in May 1966 and June 1966 service treatment records, a service examiner noted treating the Veteran for blisters on his feet.

In a February 1969 service treatment record, the Veteran reported experiencing a head rash.  The February 1969 service examiner did not provide a diagnosis, but noted prescribing various medications for treatment.  

In an April 1969 service treatment record, the Veteran reported having a lump on the right side of his neck for the past few days, which he indicated began as a "blackhead."  After an examination, the April 1969 service examiner diagnosed the Veteran as having a sebaceous cyst.  The service examiner indicated that the Veteran might have minor surgery at his discretion.

In an August 1969 service treatment record, a service examiner diagnosed the Veteran as having tinea versicolor on his back.  The service examiner prescribed topical medication.

In a September 1969 service discharge medical examination report, the service examiner indicated that the Veteran had been treated in August 1969 for a rash on his back and that the Veteran was undergoing treatment for the rash at the present time.  The VA examiner indicated that there were no complications or sequelae.  

The post-service treatment records include no notation indicating treatment for a skin disorder for decades after service.  

In a November 2003 VA dermatology examination report, provided in assisting the Veteran with an otherwise unrelated claim, the Veteran reported experiencing chronic pruritus over the past two to three years on his right dorsal forearm.  The Veteran indicated that he had scratched that area so frequently that he had developed sores and excoriations.  The Veteran stated that he was in a post-service automobile accident in 1996, resulting in a facture of two vertebrae in his neck.  The Veteran reported applying moisturizing lotions to the area affected by the automobile accident without much improvement.  The Veteran also indicated experiencing intermittent light "blotches" on his upper back and shoulders in the summer.  The Veteran stated that the "blotches" were non-pruritic, that he had experienced them intermittently over the years, and that he had not been treated for them in the past.  

After examining the Veteran, the November 2003 VA examiner noted two three-millimeter excoriations on the right proximal dorsal lateral forearm near the antecubital fossa.  The VA examiner also reported finding a few, two to three millimeter, brown macules and papules widely scattered on the Veteran's upper body.  The VA examiner also noted finding very vague, ill-defined hypopigmented patches on the Veteran's upper back.  The VA examiner diagnosed brachioradial pruritus, primarily on the right, probably due to cervical neck disease status post trauma from the 1996 motor vehicle accident, and a probable history of tinea versicolor with very minimal evidence noted upon examination.  

In a January 2009 lay statement, the Veteran's spouse indicated that she began dating the Veteran 10 days after his return from Vietnam.  The Veteran's spouse reported cutting the Veteran's hair, even before their marriage, and noting groups of blackheads around his temples and eyes, and behind his ears.  She indicated that the Veteran currently experienced blackheads on the undersides of his arms and legs.  She wrote that she squeezed the blackheads "out," but indicated that the blackheads would reoccur.  She stated that the Veteran experienced itching and discomfort from the blackheads.

In a January 2009 lay statement, the Veteran indicated that he believed that his claimed skin disorder was chloracne, related to in-service herbicide exposure.  The Veteran wrote that he did not complain about the skin condition until he learned recently that it was related to Agent Orange exposure.  

In a July 2009 VA medical examination report, the Veteran reported experiencing pimples and a rash about two to three months after returning from service in Vietnam.  He reported currently experiencing flare-ups of a reddish rash on the forearms, behind the ears, in the temple area of the head, and on the jaw line.  The Veteran indicated that the neck and face lesions were closer to pimples as opposed to the arm rash.  He stated that the flare-ups could occur monthly or sometimes three to four times per month.  He indicated that the flare-ups were characterized by burning and itching that usually responded well to lotion.  The Veteran reported that the flare-ups would last one to two weeks before the redness would fade.  

Upon examination, the July 2009 VA examiner noted superficial skin involvement of the face with acne, but no erythematous papules on the face and neck.  The VA examiner also noted an erythematous papule on the right inner upper thigh, multiple small hypopigmented lesions on the forearms, and dryness of the skin on the back.  The VA examiner specifically indicated finding no lesions on the temple area bilaterally or behind the ears.  

When asked to provide a current diagnosis for any skin disorder found upon examination and an opinion on the etiology of the skin disorder, the July 2009 VA examiner wrote that he could not resolve these issues without resort to speculation.  The July 2009 VA examiner wrote that, given that there were no medical records documenting the Veteran's skin condition soon after separation, the July 2009 VA examiner found it difficult to form a nexus of connection between the Veteran's in-service skin disorders and the current skin disorder.  The VA examiner also noted that recent treatment records did not contain any documentation of treatment for the Veteran's current skin disorder.  The VA examiner also stated that previous medical records included many diagnoses, including tinea versicolor and a fungal infection of the skin.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the July 2009 VA examiner was requested to provide an opinion regarding the nature and etiology of the Veteran's claimed skin disorder.  Upon examination, the July 2009 VA examiner noted a few distinct skin markings.  Having done so, the July 2009 VA examiner indicated that he could not make an opinion regarding the etiology of the Veteran's current skin disorder without resorting to speculation, in part, because the Veteran had been diagnosed with many different skin disorders in the past.  Yet, in writing this opinion, the July 2009 VA examiner entirely failed to provide a diagnosis for the current skin disorder described in his opinion.  As the VA examiner failed to provide a diagnosis, the Board finds that another VA medical examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Reviewing the evidence regarding the issue of service connection for peripheral neuropathy, the record contains no report of in-service or post-service treatment for a diagnosed peripheral neuropathy disorder.  In a January 2009 lay statement, the Veteran's spouse stated that the Veteran had told her on many occasions that he experienced numbness, tingling, and motor weakness in both arms.  The Veteran's spouse also reported that the Veteran had a tendency to fall easily, causing her to believe that he had weakness in his legs.  She indicted that the Veteran did not experience any weakness of the legs when he was a child, prior to his entrance into service.  She wrote that the Veteran had never received medical treatment for any peripheral neuropathy disorder symptomatology.  

In a January 2009 lay statement, the Veteran reported that he believed that he had peripheral neuropathy related to in-service exposure to herbicides.  

VA has not provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed peripheral neuropathy disorder.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to decide the claim.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As the Veteran served in Vietnam during the Vietnam War, he is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f) (West 2002).  He has submitted lay evidence suggesting peripheral neuropathy symptomatology and has submitted statements indicating his belief that the symptomatology is related to his in-service herbicide exposure.  Therefore, under the low threshold of McLendon, the Board finds sufficient evidence of a nexus between a current peripheral neuropathy disorder and in-service herbicide exposure to require the provision of a VA medical examination.  See McLendon, 20 Vet. App. at 83.  

As the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since March 2009.  

2.  Thereafter, schedule the Veteran for a VA dermatology examination for the purpose of determining the nature and etiology of his claimed skin disorder.  All indicated tests and studies are to be performed.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The VA examiner should identify all current skin disorders found to be present.

The examiner should provide the following opinion for each separate skin disorder diagnosed on examination:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include presumed exposure to herbicides?

In providing this opinion, the examiner should consider the service treatment records showing treatment for blisters on the Veteran's feet in May 1966 and June 1966; a head rash in February 1969; a lump on the right side of his neck, diagnosed as a sebaceous cyst, in April 1969; and the diagnosis of tinea versicolor on his back in August 1969; as well as the post-service diagnoses of brachioradial pruritus, primarily on the right, and a probable history of tinea versicolor, on VA examination in November 2003; and the Veteran's and his wife's lay statements.  

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Schedule the Veteran for a VA medical examination for the purpose of determining the nature and etiology of his claimed peripheral neuropathy disorder.  All indicated tests and studies are to be performed.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should determine whether the Veteran has peripheral neuropathy of the upper and/or lower extremities.  

If peripheral neuropathy is diagnosed, the examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed peripheral neuropathy disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include presumed exposure to herbicides?

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report(s) does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner(s) for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

